DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
2.	Applicant’s response 11/13/2020 to election is acknowledged.  Applicant elected without traverse Group I, claims 134-140 and 144-148.   
Status of claims
3.	Claims 134-156 are pending. 
	Claims 134-140 and 144-148 are under examination.
	Claims 141-143 and 149-156 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 11/17/2019 and 01/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Claim Rejections - 35 USC § 112 (b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 136-137 and 148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 136 and 148 recite “---wherein the lipoglycan-containing antigen is associated with (i) Ruminococcus gnavus strain CC55_001 C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000) or (ii) the strain from Lachnospiraceae family which has 16S rRNA with at least 95% sequence identity to the 16S rRNA of Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000) over its entire length or at least 99% sequence identity to any single V region of the 16S rRNA”.  Neither the claims nor the specification recite the sequences for the recited strains.  Therefore, it is not clear to which 95% sequence identity to the 16S rRNA of Ruminococcus gnavus strain CC55_001C, HM-1056 or at least 99% sequence identity to any single V region of the 16S rRNA is being claimed as there are no sequences to compare to. Applicant is requested to provide the sequences of the strains so that % identity can be evaluated. The office does not have facility to obtain the sequences of the strains for searching purposes in their nucleic acid/amino acid data bases. 
Claim Rejections - 35 USC § 112 (a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claims 134-135, 138- 140 and 144-147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
Claims are drawn to  a method for determining (i) whether a subject has systemic lupus erythematosus (SLE) and/or lupus nephritis or (ii) whether a subject diagnosed with SLE or incomplete lupus (ILE) is at an increased risk for developing lupus nephritis, progression of SLE, and/or complications of lupus, said method comprising: (a) determining in a bodily fluid sample collected from the subject a level of antibodies which recognize a bacterial lipoglycan-containing antigen or a fragment thereof, (b) comparing the level of the antibodies determined in step (a) to a control level of said antibodies, and (c) determining that the subject has SLE and/or lupus nephritis or is at an increased risk for developing lupus nephritis, progression of SLE, and/or complications of lupus if the level of the antibodies determined in step (a) is statistically significantly higher than the control level.  
Claims are interpreted to encompass any and all bacterial lipoglycan-containing antigens or a fragments thereof. Thus, the scope of the claims includes a genus of “bacterial lipoglycan-containing antigens or a fragments” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes (examples)only Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000  lipoglycan containing glycerol phosphate that has been used to identify SLE, ILE etc. and does not disclose the  diverse genus since it encompasses any and all bacterial lipoglycan-containing antigens or a fragments that are  used for detection of SLE etc.  and clearly the one Ruminococcus gnavus strain CC55_001C, HM-1056 lipoglycan 
 The specification does not place any structure, chemical or functional limitations on the embraced by “bacterial lipoglycan-containing antigens or a fragments” The recitation of ‘bacterial lipoglycan-containing antigens or a fragments” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the bacterial lipoglycan-containing antigens or a fragments and what changes can or cannot be made. For example, the prior art Houghten et al.  (Vaccines, 1986, Edited by Fred Brown: Cold Spring Harbor Laboratory)  states that changes/modifications (addition, substitution, deletion or inversion) of one or more amino acids in a polypeptide will alter antigenic determinants and therefore affect antibody production (p. 21) as well as antibody binding.   Houghten et al also teach that "... combined effects of multiple changes in an antigenic determinant could result in a loss of [immunological] protection."  and “A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies..." (p. 24).   Houghten et al. teach that point mutations at one key antigen residue could eliminate the ability of an antibody to recognize this altered antigen (p. 24).   It is not always possible to make peptides that retain immunodominant regions and immunological activity if the regions have been altered.  
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish a “bacterial lipoglycan-containing antigens or a fragments” in the genus from others in the protein class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “bacterial lipoglycan-containing antigens or a fragments” of that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of a single Ruminococcus gnavus strain CC55_001C, HM-1056 (Human Microbiome Project (HMP) ID 1201; GenBank: AZJF00000000 lipoglycan containing glycerol phosphate does not provide a representative number of bacterial lipoglycan-containing antigens or a fragments to describe the claimed genus. The recitation of “bacterial lipoglycan-containing antigens or a fragments” does not convey a common structure or a common function.  As such, generic antigens/fragments that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing.  As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed bacterial lipoglycan-containing antigens or a fragments as instantly claimed.  
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Conclusion
9.	No claims are allowed.
Correspondence 
10.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)